El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
El recurso ante nuestra consideración plantea la inte-rrogante de si en virtud de la Ley de Incentivos Contribu-tivos Agrícolas de Puerto Rico, Ley Núm. 225 de 1ro de diciembre de 1995, según enmendada, 13 L.P.R.A. see. 10401 et seq., un contribuyente que se dedica a la torrefac-ción de café está exento del pago de patentes municipales para los años fiscales de 1996-1997 y 1997-1998.
H — i
Café Rico Inc. (en adelante Café Rico) es una corpora-ción organizada bajo las leyes del Estado Libre Asociado de Puerto Rico. Conforme a una certificación emitida el 16 de mayo de 1996 por el Departamento de Agricultura del Es-*551tado Libre Asociado de Puerto Rico, Café Rico es un “agri-cultor bona fide” que se dedica a la torrefacción de café. Véase Art. 3(a) de la Ley de Incentivos Contributivos Agrí-colas de Puerto Rico, 13 L.P.R.A. sec. 10402(a). El año de contabilidad de Café Rico comienza el 1ro de octubre de un año y termina el 30 de septiembre del próximo año.
El 15 de septiembre de 1997 el Municipio de Mayagüez (en adelante el Municipio) le notificó a Café Rico una defi-ciencia de $36,466 en el pago de patentes municipales co-rrespondientes a los años fiscales de 1996-1997 y 1997-1998. Actuó así por entender que no le aplicaban a esos años la exención contributiva dispuesta por la Ley de In-centivos Contributivos Agrícolas. Café Rico solicitó la re-consideración de la deficiencia, así como la celebración de una vista administrativa. Luego del procedimiento admi-nistrativo, el 9 de febrero de 1998 el Municipio le notificó a Café Rico la determinación final sobre deficiencia contribu-tiva, que ascendía a $37,547 incluyendo intereses y recar-gos adicionales.
El 10 de marzo de 1998 Café Rico instó una demanda en el Tribunal de Primera Instancia, Sala Superior de Maya-güez, para impugnar la determinación final de deficiencia contributiva para los años antes mencionados. Luego de varios trámites procesales, ambas partes solicitaron que se dictara sentencia en forma sumaria. El 28 de abril de 1999 el Tribunal de Primera Instancia dictó una sentencia su-maria a favor de Café Rico, y declaró con lugar la demanda de impugnación de notificación de deficiencia contributiva incoada por éste. El tribunal entendió que la Ley de Paten-tes Municipales, 21 L.P.R.A. sees. 651 et seq., dispone que las patentes se pagan por anticipado cada semestre del año económico aunque el punto de referencia sea el año anterior. Por ello, el tribunal concluyó que, en virtud de la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, supra, Café Rico estaba exento del pago de patentes muni-cipales para los años fiscales de 1996-1997 y 1997-1998.
*552Inconforme con el referido dictamen del foro de instan-cia, el Municipio presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones. El 28 de abril de 2000 el foro apelativo dictó una sentencia y confirmó el dicta-men del Tribunal de Primera Instancia. Oportunamente, el Municipio acudió antes nos y señaló que:
Erró el Tribunal de Circuito de Apelaciones ... en lo siguiente: [A.] Al establecer que el Apelante confunde la manera en que se pagan las contribuciones sobre ingresos y las patentes municipales.
[B.] Al establecer que el pago de las patentes municipales que cubren los años fiscales 1996-97 y 1997-98 corresponden a períodos contributivos comenzado [s] después del 1 de enero de 1996.
[C.] Al concluir que la patente es un tributo que se paga, por adelantado y que ... esa [es] la razón por la cual no se cobrará patentes alguna a negocio [s] o industria en los semestres sub-siguientes a aquél en que cesare de operar.
[D.] Al señalar que el término “año económico”, según definido en la Ley de Patentes Municipales, se refiere al año fiscal del gobierno que comienza el 1 de julio y termina el 30 de junio del año subsiguiente.
[E.] Al concluir que el Municipio de Mayagüez no puede reque-rirle al Demandante, Café Rico, Inc., el pago de patentes mu-nicipales correspondientes a los años fiscales 1996-97 y 1997-98 toda vez que éstos años se iniciaron con posterioridad al 1 de enero de 1996 y que la Ley [de Incentivos Contributivos Agrícolas] del 1 de diciembre de 1995 los exime de dicho pago.
El 18 de julio de 2000 expedimos el recurso. El 22 de noviembre de 2000 el Municipio nos solicitó que se le per-mitiera someter el asunto sin presentar alegato alguno, a lo que accedimos el 14 de diciembre de 2000. El 16 de enero de 2001 Café Rico presentó su alegato, por lo que nos en-contramos en posición de resolver.
HH HH
 En conformidad con nuestro ordenamiento consti-tucional la facultad para imponer contribuciones compete primordialmente a la Rama Legislativa. Art. VI, Sec. 2, *553Const. E.L.A., L.P.R.A., Tomo 1. Esa autoridad contribu-tiva es fundamental a la vida del Estado y, por lo tanto, el poder fiscal gubernamental es constitucionalmente de na-turaleza amplia y abarcadora. Continental Ins. Co. v. Srio. de Hacienda, 154 D.P.R. 146 (2001); F.D.I.C. v. Mun. de San Juan, 134 D.P.R. 385 (1993); Coca-Cola Bottling Co. v. Srio. de Hacienda, 112 D.P.R. 707 (1982); U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456 (1980); R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964); Miranda v. Sec. de Hacienda, 77 D.P.R. 171 (1954).
Nuestra Constitución también le confiere al Poder Le-gislativo la autoridad para “crear, suprimir, consolidar y reorganizar municipios, modificar sus límites territoriales y determinar lo relativo a su régimen y función ...”. Art. VI, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 400. F.D.I.C. v. Mun. de San Juan, supra; Colón v. Municipio de Guayama, 114 D.P.R. 193 (1983). Aunque los municipios no tienen facultad propia para imponer contribuciones, al am-paro de los poderes antes citados, la Asamblea Legislativa mediante mandato claro y expreso puede delegar en éstos la autoridad para imponer y cobrar contribuciones, dere-chos, arbitrios e impuestos razonables dentro de sus lími-tes territoriales y sobre materias no incompatibles con la tributación impuesta por el Estado. F.D.I.C. v. Mun. de San Juan, supra; American Express Co. v. Mun. de San Juan, 120 D.P.R. 339, 345 (1988).
En Puerto Rico se favorece una interpretación amplia del poder impositivo delegado a los municipios. Tal interpretación responde a una filosofía que tiende a conceder mayores poderes tributarios a los municipios de forma que puedan proveer más servicios directos a sus ciudadanos. First Bank de P.R. v. Mun. de Aguadilla, 153 D.P.R. 198 (2001); Lever Bros. Export Corp. v. Alcalde S.J., 140 D.P.R. 152 (1996); F.D.I.C. v. Mun. de San Juan, supra.
En efecto, la Ley de Municipios Autónomos dispone que *554“[l]os poderes y facultades conferidos a los municipios ... se interpretarán liberalmente ... de forma tal que se propicie el desarrollo e implantación de la política pública enun-ciada en este subtítulo de garantizar a los municipios [las] facultades necesarias en el orden jurídico, fiscal y adminis-trativo ...”. 21 L.P.R.A. see. 4002; First Bank de P.R. v. Mun. de Aguadilla, supra. Hemos resuelto anteriormente que los impuestos municipales “responden a la premisa de que los negocios sitos en su territorio se benefician de la organización local para efectuar sus actividades de interés pecuniario y, por tal razón, contribuyen al sostenimiento de las mismas”. Banco Popular v. Mun. de Mayagüez, 120 D.P.R. 692, 700 (1988). A estos efectos, la See. 3 de la Ley de Patentes Municipales autoriza a las asambleas munici-pales de todos los municipios de nuestra isla a imponer y a cobrar patentes. 21 L.P.R.A. sec. 651b. Véase First Bank de P.R. v. Mun. de Aguadilla, supra. La Ley de Patentes Municipales, supra, establece en su Sec. 7(a), 21 L.P.R.A. see. 651f(a), en lo pertinente, cómo se realiza el cómputo de la patente:
(a) La patente impuesta por autorización de las sees. 651 et seq. de este título será computada por la persona sujeta a pa-tente tomando como base el volumen de negocios realizado du-rante su año de contabilidad terminado dentro del año calen-dario inmediatamente anterior. El año de contabilidad debe ser igual al utilizado para preparar y rendir la planilla de contribución sobre ingresos al Departamento de Hacienda. Si no rinde dicha planilla de contribución sobre ingresos, enton-ces el año de contabilidad será el año natural. (Énfasis suplido.)
La Sec. 11 de la Ley de Patentes Municipales, 21 L.P.R.A. sec. 651j, dispone, en lo pertinente, sobre el mé-todo de pago de las patentes municipales:
Toda persona sujeta al pago.de patente que impone este ca-pítulo pagará a los recaudadores oficiales de los municipios en que radiquen sus negocios o industrias la patente que autoriza imponer dichas secciones. Dicha patente se pagará por antici-*555pado dentro de los primeros quince (15) días de cada semestre del año económico, tomando como base el volumen de negocios efectuado durante el año inmediatamente anterior, según se dispone en la see. 65 lf de este título, excepto en casos de nue-vas industrias o negocios que se pagará, según lo dispuesto en la sección 651Z de este título. (Énfasis suplido.)
Por otro lado, la See. 2 (21 L.P.R.A. sec. 651a) en su inciso (10) define año de contabilidad como “el año natural, o año económico terminado dentro de dicho año natural sobre cuya base se determina el volumen de negocios bajo la sees. 651 a 652y de este título ... o bajo los reglamentos este término significa el período por el cual se rinde la declaración”. También, en el inciso (11) se define año económico como “un período de contabilidad de doce (12) meses terminado en el último día de cualquier mes que no sea diciembre”. 21 L.P.R.A. sec. 651a(ll).
La Ley de Incentivos Contributivos Agrícolas de Puerto Rico tiene el propósito de declarar como política pública del Estado Libre Asociado de Puerto Rico el dar prioridad a la agricultura en toda gestión del Gobierno, los municipios y sus instrumentalidades mediante el alivio del pago de contribuciones.(1) Mediante el Art. 9 de la referida ley, 13 L.P.R.A. see. 10407, el legislador eximió del pago de paten-tes municipales a todos aquellos agricultores bona fide. A esos fines establece el artículo lo siguiente:
Para los años contributivos comenzados a partir del 1ro de enero de 1996 se exime a los agricultores bona fide del pago de toda clase de patentes, cargos, e imposiciones municipales so-bre sus negocios de actividad agrícola intensiva.
En el caso de agricultores o agroempresarios nuevos se re-girán por lo dispuesto en la sec. 10404a de este título. 13 L.P.R.A. see. 10407.
A la luz de los principios antes reseñados, la cuestión ante nos se reduce esencialmente a determinar si para los años fiscales de 1996-1997 y 1997-1998, para los cuales se *556han notificado deficiencias contributivas, aplica la exen-ción sobre patentes municipales que establece la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, supra, para agricultores bona fide. De esta manera tenemos la oportunidad de analizar cómo interactúan dos legislacio-nes contributivas, la Ley de Patentes Municipales, supra, y la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, supra.
HH HH H — i
Por estar todos los señalamientos de error íntimamente relacionados, procederemos a discutirlos en forma conjunta.
El contribuyente, en este caso, tiene un año de contabi-lidad irregular que comienza el 1ro de octubre de un año y termina el 30 de septiembre del próximo año. El Municipio le ha notificado al demandante deficiencias de patentes municipales para sus años contributivos o contables termi-nados el 30 de septiembre de 1995 y el 30 de septiembre de 1996, correspondientes a los años fiscales 1996-1997 y 1997-1998. El Municipio alega que ambos años contables o contributivos comenzaron antes de 1ro de enero de 1996 por lo que no les aplica la exención contributiva de la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, supra. El Municipio se basa en que las patentes son con-tribuciones sobre el volumen de negocio de un año de ope-raciones anterior al que se informan y pagan, también anterior al año fiscal en que lo utiliza el Municipio.
Por otro lado, Café Rico alega que está exento del pago de patentes municipales desde el 1ro de enero de 1996, y por consiguiente exento del pago de patentes correspon-dientes a los años fiscales de 1996-1997 y 1997-1998, de acuerdo con lo preceptuado en el Art. 9 de la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, supra.
La Ley de Patentes Municipales, supra, define *557patente como “la contribución impuesta y cobrada por [un] municipio bajo las disposiciones [que establece la Ley] a toda persona dedicada con fines de lucro a la prestación de cualquier servicio, a la venta de cualquier bien a cualquier negocio financiero o negocio en los municipios del Estado Libre Asociado de Puerto Rico”. 21 L.P.R.A. sec. 651a(16). Toda persona sujeta al pago de patente está obligada a rendir una declaración de volumen de negocio según se dis-pone en la Ley de Patentes Municipales en o antes de los cinco días laborables siguientes al 15 de abril de cada año. Véase 21 L.P.R.A. sec. 651i(a)(l). Como señaláramos ante-riormente, la patente se computa tomando como base el volumen de negocios realizado durante el año de contabili-dad terminado dentro del año calendario inmediatamente anterior a la fecha que se rinde la declaración.(2) Dicha patente se pagará por anticipado dentro de los primeros quince (15) días de cada semestre del año económico, to-mando como base el volumen de negocios efectuado du-rante el año anterior. Por ello, el pago de patentes munici-pales vence en plazos semestrales, el 1ro de julio y el 2 de enero de cada año. Véase Sec. 11 de la Ley de Patentes Municipales, supra.
De un examen de las copias de las Planillas de Declaración de Volumen de Negocio que obran en el expediente del caso de autos surge claramente que los años contributivos que Café Rico está informando y pagando para los años fiscales de 1996-1997 y 1997-1998 son los años comenzados el 1ro de octubre de 1994 y el 1ro de octubre de 1995, y terminados el 30 de septiembre de 1995 y el 30 de septiembre de 1996 respectivamente. Para el año contributivo finalizado el 30 de septiembre de 1995, el con-*558tribuyente debió presentar su declaración de volumen de negocio en abril de 1996, y realizar los pagos por adelan-tado el 1ro de julio de 1996 y el 2 de enero de 1997. El Municipio utilizaría el pago de esas patentes para su año fiscal de 1996-1997. Para el año contributivo terminado el 30 de septiembre de 1996, el contribuyente debió presentar su declaración en abril de 1997, y realizar los pagos por adelantado el 1ro de julio de 1997 y 2 de enero de 1998. Así mismo, el Municipio utilizaría el pago de esas patentes para su año fiscal de 1997-1998. Los pagos de patentes municipales se realizan por adelantado, en el sentido de que se efectúa el pago al principio de cada semestre del año fiscal del Municipio. Esto no convierte el año fiscal del Mu-nicipio en el año contributivo para propósito de las patentes municipales y del contribuyente. Un análisis integral de todas las disposiciones referidas de la Ley de Patentes Mu-nicipales, supra, y de su historial legislativo nos llevan a tal conclusión. Conforme a lo anterior, es claro que ambos años contributivos en cuestión comenzaron antes de 1ro de enero de 1996, por lo que no los cobija la exención que establece el Art. 9 de la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, supra.
La de Ley Incentivos Contributivos Agrícolas de Puerto Rico establece claramente que la exención concedida a agricultores bona fide es para los años contributivos comenzados a partir de 1ro de enero de 1996. La exención aplicada a Café Rico se extiende a partir del año contributivo o contable comenzado el 1ro de octubre de 1996 y terminado el 30 de septiembre de 1997. Dicho año contributivo se tributaría en el Municipio para el año fiscal de 1998-1999.
Erraron tanto el Tribunal de Primera Instancia como el Tribunal de Circuito de Apelaciones al confundir y aplicar los términos “año contributivo” y “año fiscal” bajo la Ley de Patentes Municipales, supra. No podemos concluir que los años fiscales 1996-1997 y 1997-1998 del Municipio son los *559años contributivos del contribuyente y que están exentos bajo la Ley de Incentivos Contributivos Agrícolas de Puerto Rico, porque corresponden a períodos contributivos comen-zados después de 1ro de enero de 1996. El año contributivo para el que se impone el pago de las patentes municipales es el año de operaciones o de contabilidad del contribuyente. Dicho año contributivo puede ser el año natural que termina el 31 de diciembre, como también puede ser un año económico, el cual es un período de contabilidad de doce meses terminado el último día de cualquier mes que no sea diciembre. Véase la See. 2 de la Ley de Patentes Municipales, supra. Es a base de ese año que se determina el volumen de negocio para el año contributivo que se in-forma en la declaración.
El propósito del legislador al aprobar la Ley de Patentes Municipales, supra, fue el proveer un mecanismo a los municipios para generar ingresos y fortalecerlos económicamente para que cumplan sus funciones en beneficio y para el bienestar general de todos los habitantes de su jurisdicción. F.D.I.C. v. Mun. de San Juan, supra. Tomando dicho propósito en consideración, debemos interpretar correspondientemente la exención de patentes municipales que establece la Ley de Incentivos Contributivos Agrícolas para los “agricultores bona fide”. Reconocemos la importancia de los incentivos contributivos para el desarrollo de nuestra agricultura, pero no podemos obviar que una de las principales fuentes de ingreso de los municipios lo constituyen las patentes municipales. Antes hemos señalado que un tribunal no debe interpretar la legislación contributiva en forma extensiva, sino que debe interpretarla en forma justa a tenor con sus propios y expresos términos. Continental Ins. Co. v. Srio. de Hacienda, supra; TalCott Inter-Amer. Corp. v. Registrador, 104 D.P.R. 254 (1975). Además, las exenciones contributivas, por ser privilegios excepcionales que concede el Estado, no deben extenderse más allá de los términos expresos y exactos del estatuto *560que las otorga y toda duda debe resolverse en contra de la existencia de la exención, como lo hemos hecho aquí. Véanse: Texas Co. (P.R.) Inc. v. Tribl. de Contribuciones, 82 D.P.R. 134, 161 (1961); Cía. Ferroviaria v. Srio. de Hacienda, 80 D.P.R. 524 (1958); Francis v. Tribl. Contribuciones y Tes., 74 D.P.R. 19 (1952).
IV
Por lo anterior, procede la notificación de deficiencias contributivas, en el caso de autos, por la cantidad de $37,547por concepto de patentes municipales para los años fiscales de 1996-1997 y 1997-1998. Por los fundamentos antes expuestos, deben revocarse las sentencias dictadas, en el caso de autos, por el Tribunal de Circuito de Apelacio-nes y el Tribunal de Primera Instancia, Sala Superior de Mayagüez.

Se dictara sentencia de conformidad.

El Juez Asociado Señor Hernández Denton concurrió con el resultado sin opinión escrita.

(1) 13 L.P.R.A. see. 10401.


(2) En aquellos casos en que una persona no hubiese llevado a cabo industria o negocio durante todo el año natural o económico inmediatamente anterior, la patente será computada tomando como base el volumen de negocios realizado durante el período en que llevó a cabo la industria o negocio, elevando dicho volumen a una base anual.